DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, 16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2022/0147170) in view of Sugimura et al. (US PGPub 2015/0084919) and Lee et al. (US PGPub 2015/0248184).

Regarding claim 1,  Park discloses a display device (figs. 1-18, display device 1) comprising:
a display panel (fig. 4 and [0075], “the display panel structure DP may include the display panel 500”) comprising a display layer having a first display area, a second display area spaced apart from the first display area, and a third display area between the first and second display areas ([0153] and fig. 12, “the display device 1 may include a bendable area BA that may be bent on the basis of a bending axis BX, and first and second non-bending areas NBA1 and NBA2 that are not bent”), and a touch sensor layer having a plurality of touch electrodes in the first, second, and third display areas on the display layer ([0094], “the touch sensor 300 may include a touch element layer 310 and a protective layer 330. The touch element layer 310 may include touch electrodes and touch signal lines connected to the touch electrodes, etc. In some embodiment, the touch electrode may include metal and may have a mesh shape. That is to say, the touch electrode may be formed or provided as a metal mesh pattern, and thus the flexibility of the touch element layer 310 may be improved”);
a digitizer layer (fig. 14, digitizer 700) below the display panel and overlapping with the first and second display areas (fig. 14), the digitizer layer comprising first electrode patterns and second electrode patterns ([0097], “the digitizer 700 may include a base layer 710, a first circuit pattern 730, and a second circuit pattern 750”). 
While Park discloses touch sensors and electromagnetic sensing ([0096]), it is known in the prior art to include drivers to perform drive the electrodes to act as sensors. In a similar field of endeavor of display devices, Sugimura discloses a touch driver configured to drive the touch electrodes of the touch sensor layer ([0024], “The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72”); an electromagnetic sensor driver configured to drive the first electrode patterns and the second electrode patterns of the digitizer layer to form a magnetic field in the digitizer layer ([0024], “Based on a command of the CPU 21, the ASIC 28A and the ASIC 29A respectively control the sensor control boards 28 and 29. The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72. When the electronic pen 3 comes close to the sensor boards 71 and 72 in this state, a resonance circuit of the electronic pen 3 resonates as a result of electromagnetic induction of the loop coils and an induction field is generated”).
In view of the teachings of Park and Sugimura, it would have been obvious to one of ordinary skill in the art to include the drivers of Sugimura in the system of Park, for the purpose of providing proper hardware to perform the necessary sensing functions.  
	While the combination of Park and Sugimura teaches a digitizer including a layer with multiple electrode patterns, it has been known in the prior art to have a digitizer with multiple layers. In a similar field of endeavor of digitizers, Lee discloses a digitizer layer comprising first and second digitizer layers with a space between the first and second digitizer layers, the first and second digitizer layers comprising first electrode patterns and second electrode patterns, respectively ([0088], “there is provided a digitizer including a first substrate, a first electrode on the first substrate, a first insulating layer on the first electrode, and a second electrode on the first insulating layer. The first insulating layer is formed therein with a through hole to expose the first  electrode, and the first and second electrodes make contact with each other through the through hole”). 
	In view of the teachings of Park, Sugimura and Lee, to include the digitizer layers of Lee in the system of Park and Sugimura for the purpose of using a known alternative type of digitizer which “can be easily manufactured, so that the process efficient can be improved” (Lee: [0089]]). 

Regarding claim 2, the combination of Park, Sugimura, and Lee further discloses further comprising: 
a main processor configured to compare first coordinate data of a touch input member, which is output from the electromagnetic sensor driver, and second coordinate data of the touch input member, which is output from the touch driver to generate corrected coordinate data (Sugimura: [0024], “Based on a command of the CPU 21, the ASIC 28A and the ASIC 29A respectively control the sensor control boards 28 and 29. The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72. When the electronic pen 3 comes close to the sensor boards 71 and 72 in this state, a resonance circuit of the electronic pen 3 resonates as a result of electromagnetic induction of the loop coils and an induction field is generated”).

Regarding claim 3, the combination of Park, Sugimura, and Lee further discloses wherein the main processor is configured to compare first coordinate data detected from a first overlapping sensing area, which is part of the first display area adjacent to the third display area, or detected from a second overlapping sensing area, which Is part of the second display area adjacent to the third display area, and the second coordinate data to generate the corrected coordinate data (Sugimura: [0024], “The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72. When the electronic pen 3 comes close to the sensor boards 71 and 72 in this state, a resonance circuit of the electronic pen 3 resonates as a result of electromagnetic induction of the loop coils and an induction field is generated”).

Regarding claim 4, the combination of Park, Sugimura, and Lee further discloses wherein in response to the electronic sensor driving unit outputting first coordinate data from a first electromagnetic sensing area, which accounts for an entirety of the first display area except for the first overlapping sensing area, and then the touch driver outputs second coordinate data from the first overlapping sensing area, the main processor is configured to correct the second coordinate data based on the first coordinate data (Sugimura: [0025], “The ASIC 28A and the ASIC 29A calculate the position of the electronic pen 3 based on the input voltage values, convert the position to coordinate data and output the coordinate data to the CPU 21”).

Regarding claim 5, the combination of Park, Sugimura, and Lee further discloses wherein in response to the main processor generating corrected coordinate data from the first overlapping sensing area and then the touch driver outputs second coordinate data from the third display area, the main processor is configured to correct the second coordinate data based on the corrected coordinate data (Sugimura: [0030], “The CPU 21 determines whether or not the coordinate data stored in [NowPoint] is inside the effective area P (step S21). If the coordinate data of the position at which the user pressed the pen down is inside the effective area P (yes at step S21), the CPU 21 determines whether or not [Flg] is True (step S23). When [Flg] is False (no at step S23), the CPU 21 sets an area to which a stroke header is added in the storage area for the stroke data secured in the flash ROM 23 (step S25). The CPU 21 acquires time information from a clock that is not shown in the drawings, and stores the acquired time information in the stroke header. The CPU 21 adds the coordinate data stored in [NowPoint] to the end of the stroke data and stores the updated stroke data (step S27). The CPU 21 sets 1 (True) for [Flg] (step S29) and returns the processing to step S13. Note that, although not shown in the drawings, when the CPU 21 returns the processing to step S13 after the processing at step S29, the CPU 21 waits for a predetermined period of time to elapse, so that the acquisition of the coordinate data at step S17 is performed periodically”).

Regarding claim 6, the combination of Park, Sugimura, and Lee further discloses wherein in response to the main processor generating corrected coordinate data from the third display area and then the electromagnetic sensor driver outputting first coordinate data from the second overlapping sensing area, the main processor is configured to correct the first coordinate data based on the corrected coordinate data (Sugimura: [0027], “As a result, even when the position of the electronic pen 3 is a position that is outside the detection areas 71A and 72A, there are cases in which the position of the electronic pen 3 is detected. In this case, it is possible that the ASIC 28A and the ASIC 29A may output, as the coordinate data based on a result of scanning the sensor boards 71 and 72, coordinate data representing a position along the side on which the electronic pen 3 moved outside the detection areas 71A and 72A, of the four sides of the detection areas 71A and 72A”).

Regarding claim 7, the combination of Park, Sugimura, and Lee further discloses wherein in response to the touch driver outputting second coordinate data from the third display area and then the digitizer layer outputting first coordinate data from the second overlapping sensing area, the main processor is configured to correct the first coordinate data based on the second coordinate data (Sugimura: [0025], “The ASIC 28A and the ASIC 29A calculate the position of the electronic pen 3 based on the input voltage values, convert the position to coordinate data and output the coordinate data to the CPU 21”).

Regarding claim 8, the combination of Park, Sugimura, and Lee further discloses wherein in response to the main processor generating corrected coordinate data from the second overlapping sensing area and then the electromagnetic sensor driver outputting first coordinate data from a second electromagnetic sensing area, which accounts for an entirety of the second display area except for the second overlapping sensing area, the main processor is configured to correct the first coordinate data based on the corrected coordinate data (Sugimura: [0025], “The ASIC 28A and the ASIC 29A calculate the position of the electronic pen 3 based on the input voltage values, convert the position to coordinate data and output the coordinate data to the CPU 21”).

Regarding claim 9, the combination of Park, Sugimura, and Lee further discloses wherein 
the touch electrodes comprise a plurality of driving electrodes and a plurality of sensing electrodes insulated from the driving electrodes (Park: [0094], “the touch sensor 300 may include a touch element layer 310 and a protective layer 330. The touch element layer 310 may include touch electrodes and touch signal lines connected to the touch electrodes, etc. In some embodiment, the touch electrode may include metal and may have a mesh shape. That is to say, the touch electrode may be formed or provided as a metal mesh pattern, and thus the flexibility of the touch element layer 310 may be improved”), 
the first display area comprises a first overlapping sensing area adjacent to the third display area, and a first electromagnetic sensing area, which accounts for an entirety of the first display area except for the first overlapping sensing area (Sugimura: [0017], “a position of the electronic pen 3 that comes into contact with or comes close to detection areas 71A and 72A that are provided on upper surfaces of the sensor boards 71 and 72. The housings 8L and 8R are configured to house the sensor boards 71 and 72 in a state in which the position determining portions 81L and 81R are respectively arranged in alignment with the detection areas 71A and 72A of the sensor boards 71 and 72”), 
the second display area comprises a second overlapping sensing area adjacent to the third display area, and a second electromagnetic sensing area, which accounts for an entirety of the second display area except for the second overlapping sensing area (Sugimura: [0017], “a position of the electronic pen 3 that comes into contact with or comes close to detection areas 71A and 72A that are provided on upper surfaces of the sensor boards 71 and 72. The housings 8L and 8R are configured to house the sensor boards 71 and 72 in a state in which the position determining portions 81L and 81R are respectively arranged in alignment with the detection areas 71A and 72A of the sensor boards 71 and 72”), and 
the touch sensor layer comprises: 
first driving lines connected between the touch driver and driving electrodes in the first electromagnetic sensing area; 
second driving lines connected between the touch driver and driving electrodes in the second electromagnetic sensing area; and 
third driving lines connected between the touch driver and driving electrodes in each of the first overlapping sensing area, the second overlapping sensing area, and the third display area (Park: [0094], “the touch sensor 300 may include a touch element layer 310 and a protective layer 330. The touch element layer 310 may include touch electrodes and touch signal lines connected to the touch electrodes, etc.”).

Regarding claim 10, the combination of Park, Sugimura, and Lee further discloses wherein 
the touch driver is configured to provide first touch driving signals to the first driving lines, the second driving lines, and the third driving lines to detect a touch of a user, and 
the touch driver is configured to provide second touch driving signals to the third driving lines to detect a touch of a touch input member (Sugimura: [0024], “The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72”).

Regarding claim 11, the combination of Park, Sugimura, and Lee further discloses wherein
the first touch driving signals are pulse signals having a first frequency, and 
the second touch driving signals are pulse signals having a second frequency different from the first frequency (Sugimura: [0026], “The inductance of the coil 32 varies depending on the writing pressure applied to the core body 31, and thus the resonance frequency of the resonance circuit of the electronic pen 3 changes. The ASIC 28A and the ASIC 29A determine whether or not information is being written on the paper medium 100 by detecting changes in the resonance frequency, namely, phase changes. When the ASIC 28A and the ASIC 29A determine, based on the changes in the resonance frequency, that the user is writing information on the paper medium 100 (when the writing pressure is applied to the electronic pen 3), the ASIC 28A and the ASIC 29A output a pen down signal (a high signal) to the CPU 21. Further, when the ASIC 28A and the ASIC 29A determine, based on the changes in the resonance frequency, that the user is not writing information on the paper medium 100 (the writing pressure on the electronic pen 3 is released), the ASIC 28A and the ASIC 29A output a pen up signal (a low signal) to the CPU 21. When the CPU 21 receives the pen down signal, the CPU 21 generates stroke data by acquiring the coordinate data output by the ASIC 28A and the ASIC 29A and stores the stroke data in the flash ROM 23”).

Regarding claim 12, the combination of Park, Sugimura and Lee further discloses wherein
the first touch driving signals are pulse signals having a first frequency, and 
the second touch driving signals are reference signals having a uniform voltage (Sugimura: [0024], “The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72”).

Regarding claim 15, the combination of Park, Sugimura and Lee further discloses wherein 
the digitizer layer comprises a base layer (Park: fig. 2, base layer 710) having a first surface that supports the first electrode patterns and a second surface that supports the second electrode patterns (Park: [0099], “The circuit patterns may be disposed on the both sides of the base layer 710”), 
the first electrode patterns extend in a first direction, and
the second electrode patterns extend in a second direction intersecting the first direction (Park: [0099], “In an embodiment, the first circuit pattern 730 extended in the first direction x may be disposed on one surface (or upper surface) of the base layer 710 that faces the display panel structure DP or the display panel 500, for example. The second circuit pattern 750 extended in the second direction y may be disposed on the opposite surface (or the lower surface) of the base layer 710 that is opposite to the one surface of the base layer 710”).

Regarding claim 16, the combination of Park, Sugimura and Lee discloses a display device (figs. 1-18, display device 1) comprising:
the display panel, the touch driver, the digitizer layer and the electromagnetic sensor driver within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning; and 
a touch sensor layer on the display panel and overlapping with the first, second, and third display areas, the touch sensor layer comprising a plurality of touch electrodes (Park: [0094], “the touch sensor 300 may include a touch element layer 310 and a protective layer 330. The touch element layer 310 may include touch electrodes and touch signal lines connected to the touch electrodes, etc. In some embodiment, the touch electrode may include metal and may have a mesh shape. That is to say, the touch electrode may be formed or provided as a metal mesh pattern, and thus the flexibility of the touch element layer 310 may be improved”).

Regarding claim 18, the combination of Park, Sugimura and Lee discloses a display device (Park: figs. 1-18, display device 1) comprising: 
the display panel, the touch driver, the digitizer layer and the electromagnetic sensor driver within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning,
wherein 
the first display area comprises a first overlapping sensing area adjacent to the third display area, and a first electromagnetic sensing area, which accounts for an entirety of the first display area except for the first overlapping sensing area (Sugimura: [0017], “a position of the electronic pen 3 that comes into contact with or comes close to detection areas 71A and 72A that are provided on upper surfaces of the sensor boards 71 and 72. The housings 8L and 8R are configured to house the sensor boards 71 and 72 in a state in which the position determining portions 81L and 81R are respectively arranged in alignment with the detection areas 71A and 72A of the sensor boards 71 and 72”), 
the second display area comprises a second overlapping sensing area adjacent to the third display area, and a second electromagnetic sensing area, which accounts an entirety of the second display area except for the second overlapping sensing area (Sugimura: [0017], “a position of the electronic pen 3 that comes into contact with or comes close to detection areas 71A and 72A that are provided on upper surfaces of the sensor boards 71 and 72. The housings 8L and 8R are configured to house the sensor boards 71 and 72 in a state in which the position determining portions 81L and 81R are respectively arranged in alignment with the detection areas 71A and 72A of the sensor boards 71 and 72”), 
the electromagnetic sensor driver is configured to detect a touch of a touch input member from the first and second display areas (Sugimura: [0024], “Based on a command of the CPU 21, the ASIC 28A and the ASIC 29A respectively control the sensor control boards 28 and 29. The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72. When the electronic pen 3 comes close to the sensor boards 71 and 72 in this state, a resonance circuit of the electronic pen 3 resonates as a result of electromagnetic induction of the loop coils and an induction field is generated”), and 
the touch driver is configured to detect a touch of the touch input member from the first overlapping sensing area, the second overlapping sensing area, and the third display area (Sugimura: [0024], “The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72”).

Regarding claim 19, the combination of Park, Sugimura and Lee further discloses further comprising: a main processor configured to compare first coordinate data from the first and second overlapping sensing areas, which is output from the electromagnetic sensor driver, and second coordinate data from the first and second overlapping sensing areas, which is output from the touch driver to generate corrected coordinate data (Sugimura: [0024], “Based on a command of the CPU 21, the ASIC 28A and the ASIC 29A respectively control the sensor control boards 28 and 29. The sensor control boards 28 and 29 generate a magnetic field by causing an electric current of a specific frequency to flow through the plurality of loop coils of the sensor boards 71 and 72. When the electronic pen 3 comes close to the sensor boards 71 and 72 in this state, a resonance circuit of the electronic pen 3 resonates as a result of electromagnetic induction of the loop coils and an induction field is generated”).

Claims 20-23 are within the scope of claims 4-7 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 24, the combination of Park, Sugimura and Lee discloses a display system (Park: figs. 1-18, display device 1) comprising: 
a display device displaying an image (Park: [0064], “The display device 1 includes a display area DA and a non-display area NDA adjacent to the display area DA. In the display area DA, images are displayed”); and 
a driver driving the display device (Sugimura: [0006], “The processor is configured to acquire position information based on the output of the sensor portion, the position information being information corresponding to the position of the writing tool”), 
wherein the display device comprises the structure within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning; 
wherein the driver comprises the structure within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning. 

Regarding claim 25, the combination of Park, Sugimura and Lee discloses a display system (Park: figs. 1-18, display device 1) comprising: 
a display device displaying an image (Park: [0064], “The display device 1 includes a display area DA and a non-display area NDA adjacent to the display area DA. In the display area DA, images are displayed”); and 
a driver driving the display device (Sugimura: [0006], “The processor is configured to acquire position information based on the output of the sensor portion, the position information being information corresponding to the position of the writing tool”),
wherein the display device comprises the structure within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning; 
wherein the driver comprises the structure within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning;
wherein 
the first display area and the second display area each comprises a structure within the scope of claim 18 and therefore interpreted and rejected based on similar reasoning, and wherein the electromagnetic sensor driver and the touch driver are configured to perform functions within the scope of claim 18 and therefore interpreted and rejected based on similar reasoning. 

Claims 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Sugimura and Lee further in view of Tsuchihashi et al. (US PGPub 2020/0389986).

Regarding claim 13, while the combination of Park, Sugimura and Lee discloses a touch input member, it has been known the prior art to include a battery within a touch input member.
In a similar field of endeavor of display devices, Tsuchihashi discloses wherein a touch input member comprises a battery charged in the first and second display areas, and is configured to consume power in the first overlapping sensing area, the second overlapping sensing area, and the third display area ([0033], “In a chassis internal space surrounded by the chassis members 12A and 12B and the support plates 18A and 18B, various components including a substrate, various semiconductor chips such as CPU, etc., a communication module, a battery unit, and a cooling unit are mounted to be fixed”). 
In view of the teachings of Park, Sugimura, Lee and Tsuchihashi, it would have been obvious to one of ordinary skill in the art to modify the touch input member of Park, Sugimura and Lee to include a battery, as taught by Tsuchihashi, for the purpose of providing known alternative touch input members to achieve expected and intended results. 

Regarding claim 14, the combination of Park, Sugimura, Lee and Tsuchihashi further discloses further comprising:
a shielding member below the digitizer layer and overlapping with the first and second display areas, wherein the shielding member is configured to shield a magnetic field from the digitizer layer (Tsuchihashi: [0049], “the second layer portion 31 then functions as a noise shielding layer shielding electromagnetic noise that passes through the first layer portion 30. This prevents the touch panel 21 of the display 16 from being affected by the electromagnetic noise that is generated and transmitted from a semiconductor chip, a battery unit, etc. stored under the sheet member 20 via the holes 32a”); and
a heat dissipation member below the shielding member to overlap with the first and second display areas (Tsuchihashi: [0049], “Note, in particular, that the second sheet 33 is made up of a stainless steel sheet in the present embodiment, which allows a high noise shielding effect to be obtained by heat loss caused by occurrence of the eddy current. It is needless to say that the second sheet 33 may be made up of an aluminum sheet or the like which has electric resistance lower than that of the stainless steel sheet. The second sheet 33 then provides a high noise shielding effect because aluminum reflects magnetic field”).

Claim 17 is within the scope of claim 14 and is therefore interpreted and rejected based on similar reasoning.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 18, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US PGPub 2016/0266692) discloses “The digitizer may include a first circuit layer including a conductive circuit pattern arranged in a first direction, a second circuit layer including a conductive circuit pattern arranged in a second direction, an insulating layer electrically isolating the first circuit layer and the second circuit layer, and at least one dummy circuit pattern formed on at least one of the first circuit layer or the second circuit layer” ([0008]).
Ben-Eliyahu et al. (US PGPub 2009/0107736) discloses “An aspect of some embodiments of the present invention is the provision of a laminated transparent digitizer sensor assembly comprising: a first transparent layer patterned on one surface with a first array of conductors and an array of conductive elements electrically isolated from the first array of conductors; and a second transparent layer patterned on one surface with a second array of conductors; wherein the first and second layers are laminated with non-conducting transparent laminating material, such that the patterned surfaces face each other, and wherein conductive material is provided between the conductive elements and conductors of the second array of conductors” ([0010]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693